Citation Nr: 1113809	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from May 1953 to March 1955.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that declined to reopen a claim for service connection for a neuropsychiatric condition on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In April 1993, the Board remanded the matter for additional development.  In a February 1996 decision, the Board found no new and material evidence to reopen the Veteran's claim.

The Veteran appealed the Board's February 1996 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 1997, the Court granted the Secretary of Veterans Affairs' Motion for Remand and vacated the February 1996 Board decision.

Subsequently, the matter was returned to the Board and, after receipt of requested translations, in August 1998, the Board again concluded that new and material evidence had not been submitted and denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disability.  The Veteran again appealed to the Court.

In a March 1999 Order, the Court granted the Secretary of Veterans Affairs' Motion for Remand, vacated the Board's August 1998 decision, and remanded the matter to the Board for additional proceedings.  In September 1999, the Board again remanded the matter to the RO, consistent with the Court's Order.

In an April 2000 decision, the Board concluded that the evidence submitted was not new and material, and again denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disability.  The Veteran appealed this decision to the Court.  In a June 2001 Order, the Court granted the parties' motions for remand, vacated the April 2000 Board decision, and remanded the matter to the Board for additional proceedings consistent with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).

In June 2002, the Board undertook additional development of the claim pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in August 2003, the Board remanded the matter to the RO or VA's Appeals Management Center (AMC) in Washington, D.C., for initial consideration of the recently developed evidence and further action.

In May 2004, August 2005, July 2006, and June 2007, the Board also remanded the matter to the RO via the AMC for additional development.

In April 2008, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim to the RO via the AMC for additional development. The Board again remanded the matter for additional development in December 2008.  In a January 2010 decision, the Board denied the Veteran's claim of entitlement not service connection for an acquired psychiatric disorder.

The Veteran appealed the Board's January 2010 decision to the Court.  A Joint Motion for Remand was filed by the VA General Counsel and the appellant, averring that remand was required to afford the Board the opportunity to provide an adequate statement of reasons or bases regarding (a) the credibility of lay statements submitted by the Veteran; (b) efforts to obtain medical records from Dr. Rafael L. Quinquilla; and (c) opinions rendered by Dr. Quinquilla in February 1982, Dr. Rafael M. Baez in November 1979, and Dr. Julio E. Frank in November 1982.  In an Order of August 2010, the Court vacated the Board's decision and remanded the matter, pursuant to the parties' motion.  A copy of the Court's Order in this matter is of record.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

REMAND

First, the August 2010 Joint Motion directed the Board to assess the competency and credibility of lay evidence, to the effect that the Veteran had continuing psychiatric symtoms after service.  It was noted that, in its January 2010 decision, the Board found the lay witnesses competent to report the Veteran's observable symtoms but did not discuss if the evidence (written statements) was credible.  The lay statements from the Veteran's relatives and friends, including one from his ex-wife, a nurse, to whom he was married in April 1955, are to the effect that he underwent changes in service that could represent the onset of psychiatric disability.  The statements indicate that the Veteran's behavior was normal prior to his entering service, but unusual after his discharge from service.  The Board has no reason to doubt the credibility of this lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given that the Board finds the lay statements submitted by the Veteran's relatives and friends credible, the adequacy of the June 2008 and March 2009 VA examinations must be reconsidered, as also noted in the recent Joint Motion.  The examiners opined that the Veteran's psychiatric disorder was not related to service, in large measure, because he did not seek treatment for a psychiatric disorder until 1971, many years after discharge from active service.  However, the examiners did not consider the lay evidence discussed above.  Thus, the Board is of the opinion that a new VA medical opinion should be obtained prior to appellate consideration of the Veteran's claim.

Finally, in a February 1982 signed statement, Rafael L. Quinquilla, M.D., said that the Veteran was treated for a nervous condition in 1955, although records of that treatment are not in the claims file as noted in the Joint Motion.  Efforts should be made to contact Dr. Quinquilla and obtain all records related to the Veteran's 1955 treatment for a nervous disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact Rafael L. Quinquilla, M.D., Ave. Ponce de Leon 408 Pda. 7 1/2, Pta. De Tierra, San Juan, P.R. 0090l, and request all records regarding the Veteran's treatment for psychiatric disability in 1955.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After the development above has been completed,
the RO/AMC should arrange for a medical opinion to be obtained from a VA psychiatrist.  The claims folders should be made available to the examiner for review in conjunction with the opinion and any examination.  If and only if, an examination is deemed indicated by the examiner, that study should be ordered, all indicated tests and studies should be conducted, and all clinical findings reported in detail.  

The examiner should be advised that the Board has found as credible the Veteran's relatives' and friends' report of observable changes in his behavior after his discharge from active service.

The examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater than any currently diagnosed psychiatric disorder is related to his period of active military service.

In rendering an opinion, the examiner is specifically requested to reconcile the findings and opinions with the service medical records, and statements rendered by Dr. Baez (in June 1976 and May 6, 1977), Dr. C. Rivera (in June 2006), and the VA examiners (in June 2008 and March 2009).  A complete rationale for all opinions offered should be provided.

3.  Then, the RO/AMC should readjudicte the issue of entitlement to service connection for a psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


